PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lee et al.
Application No. 14/240,273
Filed: 24 Jun 2014
For: MEANS AND METHODS FOR TREATING ANGIOGENESIS-RELATED DISEASES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the PETITION UNDER 37 CFR 1.181 TO WITHDRAW ERRONEOUS HOLDING OF ABANDONMENT, filed December 13, 2021, and the petition under 37 CFR 1.182, filed December 13, 2021, requesting the Office issue a decision on the aforementioned petition under 37 CFR 1.181 on an expedited basis.

The petition under 37 CFR 1.182 is GRANTED.1 The petition under 37 CFR 1.181, filed December 13, 2021, has been taken up for consideration on an expedited basis.

The petition under 37 CFR 1.181 is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not final agency action within the meaning of 5 U.S.C. § 704.

This application was held abandoned for failure to timely file the appeal forwarding fee set forth in § 41.20(b)(4) within two months from the date of the examiner's answer, mailed July 20, 2021. Petitioner argues the holding of abandonment should be withdrawn, asserting the Request for Oral Hearing, filed September 17, 2021, contains an authorization for the Commissioner to charge any deficiencies to Deposit Account No. 19-0741. Petitioner argues the Office should have charged the appeal forwarding fee to the Deposit Account No. 19-0741 as of September 17, 2021, which would be within the two month period from the July 20, 2017 mail date of the Examiner’s Answer to submit the appeal forwarding fee. Therefore, petitioner asserts the holding of abandonment should be withdrawn.  The Office does not concur.


37 C.F.R. § 1.25(a) states,

A general authorization to charge all fees, or only certain fees, set forth in §§ 1.16 through 1.18 to a deposit account containing sufficient funds may be filed in an individual application, either for the entire pendency of the application or with a particular paper filed. 

Notice Concerning Payment of the Appeal Forwarding Fee under 37 CFR 41.45 and Improper Use of Deposit Account General Authorizations under 37 CFR 1.25(b), 1401 Off. Gaz. 184 (April 8, 2014) states in pertinent part:

[The appeal forwarding fee is] not payable by a general deposit account authorization under 37 CFR 1.25(b), which applies only to fees under 37 CFR 1.16-1.18….

[Beginning May 1, 2014], the appeal forwarding fee must be timely paid using means other than the general authorization to prevent dismissal of the appeal under 37 CFR 41.45(b).

To avoid inadvertent dismissal of appeals as a result of non-payment of this new fee, as an interim measure, the Office will attempt to contact parties with appeal forwarding fees due between March 19, 2013 and April 30, 2014 that have not paid or have relied on a previous general authorization for payment to obtain authorization to pay the fee. For those parties not contacted, a notice will be mailed waiving the timing requirement of 37 CFR 41.45(a) and resetting the time period to run two months from the mail date of the notice. Failure to pay the fee within the new time period will result in dismissal of the appeal….

Notice is also provided that as of May 1, 2014, PTAB petition and appeal fees including (notice of appeal, petition, and appeal forwarding fees) due under 37 CFR 41.20 cannot be paid using a general authorization to a deposit account under 37 CFR 1.25(b), which only authorizes payment of fees under 37 CFR 1.16 - 1.18. The public is advised to carefully review 37 CFR 1.25(b) for limitations on using a general deposit account authorization.

As stated above:  [Beginning May 1, 2014], the appeal forwarding fee must be timely paid using means other than the general authorization to prevent dismissal of the appeal under 37 CFR 41.45(b). The appeal forwarding fee was due on September 20, 2021, well after May 1, 2014. Proper authorization to charge the appeal forwarding fee was never submitted. The appeal forwarding fee has not been paid to date.

Applicant did not meet the September 20, 2021 deadline for submission of the appeal forwarding fee. Therefore, the application was properly held abandoned, and petition to withdraw the holding of abandonment under 37 CFR 1.181 is DISMISSED.

Petitioner is encouraged to file a petition to revive under 37 CFR 1.137(a). A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 The Office acknowledges receipt of the required $420 Rule 182 petition fee.